Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims
In the response filed on 02/07/2022: 
Claim(s) 1 and 17 (and by extension its/their dependents) have been amended. 
Claim(s) 3-4, 6-8, 10-13, 15, 22, has/have been canceled. 
Claim(s) 1-2, 5, 9, 14, 16-21, and 23-30 is/are pending in this application.
Claim(s) 1-2, 5, 9, 14, 16-21, and 23-30 have been rejected below.

Response to Arguments
Applicant’s arguments have been considered but are moot because the grounds of rejection in the current action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged the arguments currently presented by applicant.
However it is noted that part of the limitation amended into applicant’s claims are taught by Pitzer. Applicant’s new limitations read as follows: 
wherein: the likelihood of encountering an obstruction comprises one of a plurality of possible likelihood levels that are within a range of 0% likelihood to 100% likelihood; and 
the likelihood of encountering an obstruction in the location is determined based on at least previous encounters of an obstruction in the location


As was previously explained to applicant, the term likelihood and was anticipated by the teachings of Pitzer could determine whether or not objects or obstacles were present as these read on likelihoods of 0% and likelihoods of 100%. The first limitation of “wherein: the likelihood of encountering an obstruction comprises one of a plurality of possible likelihood levels that are within a range of 0% likelihood to 100% likelihood” is still anticipated by the teachings of Pitzer because “a plurality” needs only 2 members to be met and the likelihoods of 0% and 100% as previously shown to be taught by Pitzer are within the range of 0-100% and thus would meet the limitation of “wherein: the likelihood of encountering an obstruction comprises one of a plurality of possible likelihood levels that are within a range of 0% likelihood to 100% likelihood;” as claimed by applicant. However, applicant’s second limitation is not taught by Pitzer but is taught by Artes which was located during an updated search. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 9, 16, 21, 23-24, 26-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable Pitzer (US 2018/0348783) in view of Artes (US 2019/0025838).

With respect to claim 1 Pitzer teaches a method for a robotic device to overcome obstructions hindering the operations of the robotic device, the method comprising: providing a robotic device, comprising: 
one or more processors (Pitzer Fig. 6, element 604, ¶[26]); 
a chassis including a set of wheels (Pitzer Fig. 2-3, element 302, ¶[23]); 
a motor for driving the set of wheels (Pitzer Fig. 6, element 608, ¶[26]); 
a rechargeable battery for providing power to the robotic device (Pitzer Fig. 6, element 612, ¶[28]); 
a control system module for controlling the movement of the robotic device (Pitzer Fig. 6, element 604, ¶[26-28]); 
a set of sensors (Pitzer Fig. 6, element 16, ¶[27]); 
a screen with graphical user interface (Pitzer ¶[35-37]); and 
at least one motor for providing increased power to at least one motorized component of the robotic device when the component becomes obstructed (Pitzer Fig. 6, element 608, ¶[26]);
encountering, by the robotic device, an obstruction (Pitzer Fig. 11, ¶[78-81]);
autonomously enacting, by the robotic device, one or more predetermined responses to attempt to overcome or remove the obstruction capturing, by a camera of the robotic device, images of surroundings of the robotic device (Pitzer Fig. 6, 11, element 642 ¶[30, 78-81]);
identifying, by the one or more processors, an object based on features of the object in the images (Pitzer Fig. 10a-b ¶[74-77]); and 
determining, by the one or more processors, an action of the robotic device based on the object identified, the action comprising at least altering a path of the robotic device (Pitzer Fig. 11 ¶[78-81]). 
With respect to the limitations of:
determining, by the one or more processors, a likelihood of encountering an obstruction in a location within the surroundings of the robotic device; and 
determining, by the one or more processors, an action of the robotic device based on the likelihood of encountering an obstruction in the location.
wherein: the likelihood of encountering an obstruction comprises one of a plurality of possible likelihood levels that are within a range of 0% likelihood to 100% likelihood; 

Although Pitzer does not use the terminology of “a likelihood of encountering an obstruction in a location” it is noted that the limitation of “determining, by the one or more processors, a likelihood of encountering an obstruction in a location within the surroundings of the robotic device” is extremely broad. “A likelihood” all manner of probability from 0% to 100% likely. The steps outline in Pitzer ¶[74-77] and shown in Fig 10a-b detail how the system uses imaging to detect obstructions in the environment. These teaching anticipate the limitation of “determining, by the one or more processors, a likelihood of encountering an obstruction in a location within the surroundings of the robotic device” since a positive identification of an obstruction would be considered 100% likely whereas no obstructions identified would be considered 0% likely.
With respect to the limitation of “determining, by the one or more processors, an action of the robotic device based on the likelihood of encountering an obstruction in the location.” Pitzer ¶[78-81] detail how the system responds to objects that have been identified in the previous steps which meets the metes and bounds of the limitation in question.
With respect to the limitation of “wherein: the likelihood of encountering an obstruction comprises one of a plurality of possible likelihood levels that are within a range of 0% likelihood to 100% likelihood” is also anticipated by this because “a plurality” needs only 2 members to be met and the likelihoods of 0% and 100% as previously shown to be taught by Pitzer are within the range of 0-100% and thus would meet the limitation of “wherein: the likelihood of encountering an obstruction comprises one of a plurality of possible likelihood levels that are within a range of 0% likelihood to 100% likelihood;” as claimed by applicant. However, applicant’s second limitation is not taught by Pitzer but is taught by Artes which was located during an updated search. 
Pitzer does not teach wherein: the likelihood of encountering an obstruction in the location is determined based on at least previous encounters of an obstruction in the location
Artes teaches a method for a robotic device to overcome obstructions wherein a likelihood of encountering an obstruction in the location is determined based on at least previous encounters of an obstruction in the location (Artes ¶[52-54]).
Thus as shown above Pitzer teaches a base invention of a robotic device to overcome obstructions and Artes teaches wherein a likelihood of encountering an obstruction in the location is determined based on at least previous encounters of an obstruction in the location. These two references are analogous to one another because both are drawn to determine obstacles/obstructions for robots to avoid. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Pitzer to apply the teachings of Artes because the teaching of wherein a likelihood of encountering an obstruction in the location is determined based on at least previous encounters of an obstruction in the location taught by Artes was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a robotic device to overcome obstructions taught by Pitzer to yield the advantage of allowing the system to use previously collected information to make better predictions of the presence or absence of obstacles in the environment and the results would have been predictable to one of ordinary skill in the art.

With respect to claims 2 Pitzer teaches a method, wherein: when a wheel of the robotic device becomes obstructed, the predetermined response is at least one of: providing additional power to the wheels by a motor of the robotic device, reversing a spinning direction of the wheels, and navigating the robotic device in a particular direction (Pitzer Fig. 11, ¶[78-81] “increase translational movement motor power”). 

With respect to claims 5, Pitzer teaches a method, wherein: when a side brush of the robotic device becomes obstructed, the predetermined response is at least one of: reversing a spinning direction of the side brush, providing additional power to the side brush by a motor of the robotic device, and navigating the robotic device in a particular direction (Pitzer Fig. 11, ¶[78-81]). 

With respect to claims 9, Pitzer teaches a method, wherein: when a main brush of the robotic device becomes obstructed, the predetermined response is at least one of: providing additional power to the main brush by a motor of the robotic device, reversing the spinning direction of the main brush, navigating the robotic device in a particular direction, and moving a comb with a serrated edge along a surface of the main brush by a motor (Pitzer Fig. 11, ¶[78-81]). 

With respect to claim 16, Pitzer teaches a method, wherein: when a robotic device encounters an obstruction of which the robotic device is unable to overcome, the robotic device generates makes an alert by any of: generating a sound, generating an audio message, generating a message of displayed on a screen of the robotic device, generating a message displayed by an application of a communications device, or of generating a light (Pitzer Fig. 11, ¶[78-81]). 

With respect to claim 21, Pitzer teaches a method, further comprising: determining, by the one or more processors, an obstruction has been encountered based on at least one of: odometry data, electrical current data, and functionality of a component (Pitzer Fig. 11, ¶[78-81] at least “functionality of a component”). 


With respect to claim 23, Pitzer teaches a method, further comprising: identifying, by the one or more processors, the obstruction encountered based on features of the obstruction in the images; and determining, by the one or more processors, an action of the robotic device based on the identified obstruction (Pitzer Fig. 10a-b ¶[74-77]).

With respect to claim 24, Pitzer teaches a method, further comprising: determining, by the one or more processor, areas with high likelihood of obstructions and areas with low likelihood of obstructions (Pitzer Fig. 11, ¶[8, 82-84] see specifically ¶[84] wherein the system can learn where objects are located). 

With respect to claim 26, Pitzer teaches a method, further comprising at least one of: determining or adjusting, by the one or more processor, a setting of the robotic device based on the presence of obstructions in the surroundings; and alerting, by the one or more processor, another robotic device of obstructions in the surroundings (Pitzer Fig. 11 ¶[78-81]). 

With respect to claim 27, Pitzer teaches a method, further comprising: generating, by the one or more processor, at least one map of the surroundings wherein the at least one map includes at least one of: obstruction data, obstacle data, work surface type data, and debris data (Pitzer Fig. 8 ¶[64]). 

With respect to claim 28, Pitzer teaches a method, further comprising: receiving, by a microphone of the robotic device, a vocal command; and executing, by the robotic device, the command (Pitzer ¶[35]). 

With respect to claim 30, Pitzer teaches a method, wherein the at least one action comprises altering a path of the robotic device (Pitzer Fig. 11 ¶[78-81]).

Claim(s) 17-20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitzer (US 2018/0348783) in view of Artes (US 2019/0025838) and further in view of Burlutskiy (US 20130206177).

With respect to claim 17 Pitzer teaches a system wherein a robotic device overcomes an obstruction, the system comprising: a robotic device, comprising: 
one or more processors (Pitzer Fig. 6, element 604, ¶[26]); 
a chassis including a set of wheels (Pitzer Fig. 2-3, element 302, ¶[23]); 
a motor for driving the set of wheels (Pitzer Fig. 6, element 608, ¶[26]); 
a rechargeable battery for providing power to the robotic device (Pitzer Fig. 6, element 612, ¶[28]); 
a control system module for controlling the movement of the robotic device (Pitzer Fig. 6, element 604, ¶[26-28]); 
a set of sensors (Pitzer Fig. 6, element 16, ¶[27]); 
a screen with graphical user interface (Pitzer ¶[35-37]); and 
at least one motor for providing increased power to at least one motorized component of the robotic device when the component becomes obstructed (Pitzer Fig. 6, element 608, ¶[26]); and 
wherein: the robotic device autonomously enacts one or more predetermined responses to overcome or remove the obstruction a camera of the robotic device captures images of surroundings of the robotic device (Pitzer Fig. 6, 11, element 642 ¶[30, 78-81]);
the one or more processors identify an object based on features of the object in the images (Pitzer Fig. 6, 11, element 642 ¶[30, 78-81]); 
the one or more processors determine an action of the robotic device based on the object identified, the action comprising at least altering a path of the robotic device (Pitzer Fig. 11 ¶[78-81]). 
the one or more processors determine areas with high likelihood of obstructions and areas with low likelihood of obstructions (Pitzer ¶[74-77]); 
With respect to the limitations of:
determining, by the one or more processors, a likelihood of encountering an obstruction in a location within the surroundings of the robotic device; and 
determining, by the one or more processors, an action of the robotic device based on the likelihood of encountering an obstruction in the location.
wherein: the likelihood of encountering an obstruction comprises one of a plurality of possible likelihood levels that are within a range of 0% likelihood to 100% likelihood; 

Although Pitzer does not use the terminology of “a likelihood of encountering an obstruction in a location” it is noted that the limitation of “determining, by the one or more processors, a likelihood of encountering an obstruction in a location within the surroundings of the robotic device” is extremely broad. “A likelihood” all manner of probability from 0% to 100% likely. The steps outline in Pitzer ¶[74-77] and shown in Fig 10a-b detail how the system uses imaging to detect obstructions in the environment. These teaching anticipate the limitation of “determining, by the one or more processors, a likelihood of encountering an obstruction in a location within the surroundings of the robotic device” since a positive identification of an obstruction would be considered 100% likely whereas no obstructions identified would be considered 0% likely.
With respect to the limitation of “determining, by the one or more processors, an action of the robotic device based on the likelihood of encountering an obstruction in the location.” Pitzer ¶[78-81] detail how the system responds to objects that have been identified in the previous steps which meets the metes and bounds of the limitation in question.
With respect to the limitation of “wherein: the likelihood of encountering an obstruction comprises one of a plurality of possible likelihood levels that are within a range of 0% likelihood to 100% likelihood” is also anticipated by this because “a plurality” needs only 2 members to be met and the likelihoods of 0% and 100% as previously shown to be taught by Pitzer are within the range of 0-100% and thus would meet the limitation of “wherein: the likelihood of encountering an obstruction comprises one of a plurality of possible likelihood levels that are within a range of 0% likelihood to 100% likelihood;” as claimed by applicant. However, applicant’s second limitation is not taught by Pitzer but is taught by Artes which was located during an updated search. 
Pitzer does not teach wherein: the likelihood of encountering an obstruction in the location is determined based on at least previous encounters of an obstruction in the location
Artes teaches a method for a robotic device to overcome obstructions wherein a likelihood of encountering an obstruction in the location is determined based on at least previous encounters of an obstruction in the location (Artes ¶[52-54]).
Thus as shown above Pitzer teaches a base invention of a robotic device to overcome obstructions and Artes teaches wherein a likelihood of encountering an obstruction in the location is determined based on at least previous encounters of an obstruction in the location. These two references are analogous to one another because both are drawn to determine obstacles/obstructions for robots to avoid. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Pitzer to apply the teachings of Artes because the teaching of wherein a likelihood of encountering an obstruction in the location is determined based on at least previous encounters of an obstruction in the location taught by Artes was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a robotic device to overcome obstructions taught by Pitzer to yield the advantage of allowing the system to use previously collected information to make better predictions of the presence or absence of obstacles in the environment and the results would have been predictable to one of ordinary skill in the art.
Pitzer does not explicitly use the terms “areas with high likelihood of obstructions” or “areas with low likelihood of obstructions.”
Burlutskiy teaches a system wherein a robotic device overcomes an obstruction, the system comprising: the one or more processors determine areas with high likelihood of obstructions and areas with low likelihood of obstructions (Burlutskiy Fig. 4 element 425, ¶[31, 36] “fault map”); and 
the robotic device performing work in areas with low likelihood of obstructions before performing work in areas with high likelihood of obstructions (Burlutskiy ¶[22, 31, 36] wherein Burlutskiy teaches that easy areas are worked in before hard areas see ¶[22], wherein easy vs hard areas are determined based in part on obstructions present see ¶[31, 36]).
Thus as shown above Pitzer teaches a base invention of a robotic device overcomes an obstruction. Burlutskiy teaches a technique of performing work in areas with low likelihood of obstructions before performing work in areas with high likelihood of obstructions applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Burlutskiy to the base invention of Pitzer since it would have resulted in the predictable result of performing work in areas with low likelihood of obstructions before performing work in areas with high likelihood of obstructions and would have improved the system by making it more likely that a fail condition will occur near the end of a task rather than near the beginning of a task (the harder tasks are left for later) thereby increasing the amount of work a robot will likely accomplish prior to possibly failing and needing assistance. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Pitzer to apply the technique of performing work in areas with low likelihood of obstructions before performing work in areas with high likelihood of obstructions  as taught by Burlutskiy because the technique taught by Burlutskiy was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known robotic device overcomes an obstruction taught by Pitzer to yield the improvement of making it more likely that a fail condition will occur near the end of a task rather than near the beginning of a task (the harder tasks are left for later) thereby increasing the amount of work a robot will likely accomplish prior to possibly failing and needing assistance and the results would have been predictable to one of ordinary skill in the art.


With respect to claims 18 Pitzer as modified in claim 17 teaches a method, wherein: when a wheel of the robotic device becomes obstructed, the predetermined response is at least one of: providing additional power to the wheels by a motor of the robotic device, reversing a spinning direction of the wheels, and navigating the robotic device in a particular direction (Pitzer Fig. 11, ¶[78-81] “increase translational movement motor power”). 

With respect to claims 19, Pitzer as modified in claim 17 teaches a method, wherein: when a main brush of the robotic device becomes obstructed, the predetermined response is at least one of: providing additional power to the main brush by a motor of the robotic device, reversing the spinning direction of the main brush, navigating the robotic device in a particular direction, and moving a comb with a serrated edge along a surface of the main brush by a motor (Pitzer Fig. 11, ¶[78-81]). 

With respect to claims 20, Pitzer as modified in claim 17 teaches a method, wherein: when a side brush of the robotic device becomes obstructed, the predetermined response is at least one of: reversing a spinning direction of the side brush, providing additional power to the side brush by a motor of the robotic device, and navigating the robotic device in a particular direction (Pitzer Fig. 11, ¶[78-81]). 

With respect to claim 25, Pitzer does not explicitly use the terms “areas with high likelihood of obstructions” or “areas with low likelihood of obstructions.”
Burlutskiy teaches a system wherein a robotic device overcomes an obstruction, the system comprising: the one or more processors determine areas with high likelihood of obstructions and areas with low likelihood of obstructions (Burlutskiy Fig. 4 element 425, ¶[31, 36] “fault map”); and 
the robotic device performing work in areas with low likelihood of obstructions before performing work in areas with high likelihood of obstructions (Burlutskiy ¶[22, 31, 36] wherein Burlutskiy teaches that easy areas are worked in before hard areas see ¶[22], wherein easy vs hard areas are determined based in part on obstructions present see ¶[31, 36]).
Thus as shown above Pitzer teaches a base invention of a robotic device overcomes an obstruction. Burlutskiy teaches a technique of performing work in areas with low likelihood of obstructions before performing work in areas with high likelihood of obstructions applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Burlutskiy to the base invention of Pitzer since it would have resulted in the predictable result of performing work in areas with low likelihood of obstructions before performing work in areas with high likelihood of obstructions and would have improved the system by making it more likely that a fail condition will occur near the end of a task rather than near the beginning of a task (the harder tasks are left for later) thereby increasing the amount of work a robot will likely accomplish prior to possibly failing and needing assistance. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Pitzer to apply the technique of performing work in areas with low likelihood of obstructions before performing work in areas with high likelihood of obstructions  as taught by Burlutskiy because the technique taught by Burlutskiy was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known robotic device overcomes an obstruction taught by Pitzer to yield the improvement of making it more likely that a fail condition will occur near the end of a task rather than near the beginning of a task (the harder tasks are left for later) thereby increasing the amount of work a robot will likely accomplish prior to possibly failing and needing assistance and the results would have been predictable to one of ordinary skill in the art.


Claim(s) 14 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitzer (US 2018/0348783) in view of Artes (US 2019/0025838) and further in view of White (US 2018/0050634).
With respect to claim 14 Pitzer does not clearly teaches a method, when a vacuuming module of the robotic device becomes obstructed, the predetermined response is at least one of: providing additional power to the vacuuming module to increase suction and reversing an airflow of the vacuuming module to blow air. 
White teaches a method, wherein: when a vacuuming module of the robotic device becomes obstructed, the predetermined response is for a motor to provide additional power to the module such that a higher rate of suction is achieved in order to overcome the obstruction (White ¶[141]). It will be appreciated that, the method taught by White wherein upon detecting a larger amount of dirt than normal on the floor via the sensor and in response to this detection, increase the suction force of the vacuum in order to more easily ingested into the debris bin of the robot is clearly trying to avoid obstructions of the vacuum from taking in too much debris when the suction power is not strong enough. Although White does not explicitly state that the vacuuming module of the robotic device ever becomes obstructed, one of ordinary skill in the art will instantly recognize that the method taught by White wherein the system tries to avoid obstructions altogether by increase sing the suction in response to a potential obstruction, can be applied reactively when an obstruction is detected. 
Thus as shown above Pitzer teaches a base invention of a cleaning robot. White teaches a technique of providing additional power to the module such that a higher rate of suction is achieved applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from White to the base invention of Pitzer since it would have resulted in the predictable result of providing additional power to the module such that a higher rate of suction is achieved and would have improved the system by enabling the robot to deal with additional situations where it would otherwise stop working due to insufficient suction power. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Pitzer to apply the technique from the teachings of White because the technique of providing additional power to the module such that a higher rate of suction is achieved applicable to the base invention taught by White was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known robotic device taught by Pitzer to yield the improvement of being able to deal with additional situations where it would otherwise stop working due to insufficient suction power and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 29 Pitzer as modified in claim 14 teaches a method further comprising: receiving, by an application of a communication device, an input designating a schedule of the robotic device; receiving, by the one or more processor, a schedule of the robotic device from the application; and executing, by the robotic device, the schedule (White Fig. 13 ¶[151-152]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.F/Examiner, Art Unit 3665 /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665